UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-2107


AVERY M. RIGGSBEE,

                    Plaintiff - Appellant,

             v.

W. BAIN JONES, JR., Judge; GOVERNMENT EMPLOYEES                                FOR
CONSTITUTIONAL VIOLATION OF NON STOP PAY OUT,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:16-cv-00444-WO-LPA)


Submitted: December 19, 2017                                Decided: December 21, 2017


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Avery M. Riggsbee, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Avery M. Riggsbee appeals the district court’s order dismissing his action for

failure to timely and fully comply with the magistrate judge’s order to correct significant

procedural errors in his complaint and application to proceed in forma pauperis. See Fed.

R. Civ. P. 41(b).    A plaintiff’s failure to comply with a court order may warrant

involuntary dismissal. Id. We review such a dismissal for abuse of discretion. Ballard v.

Carlson, 882 F.2d 93, 95-96 (4th Cir. 1989) (noting that dismissal is appropriate sanction

where litigant disregarded court order despite warning that failure to comply with order

would result in dismissal).

       Our review of the record reveals no abuse of discretion in the court’s decision to

dismiss Riggsbee’s complaint. We therefore grant leave to proceed in forma pauperis

and affirm for the reasons stated by the district court. Riggsbee v. Jones, No. 1:16-cv-

00444-WO-LPA (M.D.N.C. Sept. 12, 2017). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before the court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2